                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                          )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:18-cv-00260-RWS
                                                  )
CYNTHIA REESE,                                    )
                                                  )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff George F. Aldridge, Jr.’s motion to

appoint counsel. (Docket No. 17). The motion will be denied at this time.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Rather, a district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim…and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir.

2018). When determining whether to appoint counsel for an indigent litigant, a court considers

relevant factors such as the complexity of the case, the ability of the pro se litigant to investigate

the facts, the existence of conflicting testimony, and the ability of the pro se litigant to present

his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present

his claims to the Court. Additionally, at this stage, neither the factual nor the legal issues in this

case appear to be unduly complex. Furthermore, discovery in this case has not yet commenced,
so it is as yet unclear the extent to which there will be conflicting testimony. The Court will

entertain future motions for appointment of counsel as the case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 17) is DENIED at this time.

       Dated this 24th day of April, 2019.



                                                ______________________________
                                                RODNEYW. SIPPEL
                                                UNITED STATES DISTRICT JUDGE




                                                2
